Exhibit 10.1

LOGO [g250439g20j00.jpg]

October 20, 2011

Mike Wirkkala

2727 Revere St. #4057

Houston, TX 77098

michael.wirkkala@gmail.com

Dear Mike:

It gives me great pleasure to confirm in writing the offer of employment that we
have discussed. I am extremely excited with respect to the prospect of working
with you, and believe that your leadership style, talent and experience are a
tremendous fit with the nature of our Company’s culture end our exciting plans
for growth. Here are the specifics of our offer:

Start Date: October 31, 2011

Position: Executive Vice President of Operations & COO

Supervisor: Jeff Gordman, President & CEO

Salary: You will receive a biweekly base salary of $11,538.46 (26 biweekly
periods per year) which, when annualized, would equate to $300,000. Paydays are
every other Friday.

Annual Bonus: You will be eligible to participate in the Incentive Compensation
Program for Officers according to the terms of that program. The annual bonus
target for your position, assuming the performance thresholds are reached, is
approximately 35% of the base salary in effect at the start of the fiscal year,
with a maximum of 69%. Any bonus earned for fiscal 2011 will be prorated for the
months employed. Bonuses are paid, less applicable taxes and withholdings,
within 75 days of the close of the Fiscal Year. You will not be eligible to
receive an annual bonus if your employment terminates prior to the date the
bonus is paid.

Signing Bonus: Gordmans will pay you within your first two weeks of employment a
sign-on bonus in the amount of $50,000, less applicable taxes and withholdings.
Should you voluntarily resign your position with Gordmans, you agree that you
will reimburse the Company for the entire amount of the $50,000 bonus if your
resignation occurs in the first 12 months of employment, 75% if a resignation
occurs between 13 and 24 months, and 50% repayment if a resignation occurs
between 25 and 36 months. You authorize Gordmans to deduct any reimbursement
obligation you may have from any amounts Gordmans owes to you, and if such
deduction does not satisfy your reimbursement obligation, you will immediately
pay Gordmans the difference.



--------------------------------------------------------------------------------

Equity Participation: In summary, you will be granted options to acquire 40,000
shares of the Company’s common stock, pursuant to a Non-Qualified Stock Option
Agreement issued under the 2010 Omnibus Incentive Compensation Plan. The
exercise price of the stock options will be equal to the market price on the
date of grant and the rate of vesting will be 20% per year beginning on the
first anniversary of the grant date, based upon the provisions of the
Non-Qualified Stock Option Agreement. The formal Non-Qualified Stock Option
Agreement will be drafted and sent to you for your review and signature as soon
as administratively possible.

Relocation: Your eligible expenses in relocating from Houston, TX to Omaha, NE
will be reimbursed in accordance with company policy. Our relocation policy will
cover a maximum of $50,000 in eligible expenses including house hunting trips,
closing costs, commissions and moving van expenses, and will include up to
$12,000 of relocation expenses owed to your former employer, Charming Charlie,
as a result of your separation of employment.

Benefits: During the 60-day waiting period for benefits, Gordmans will subsidize
any COBRA healthcare payments that you may be making to your previous employer
such that your net cost is no more than you would pay as an active participant
under our healthcare plan. Note that officers are eligible for four weeks of
vacation each year. A complete listing of benefits and eligibility requirements
will be provided.

Performance Review: Your performance will be formally evaluated at the end of
each fiscal year against the objectives agreed to by you and your supervisor.
Your salary will be adjusted annually according to the degree of attainment of
those objectives. You will receive a pro-rated performance review (based on
length of service) on or about February 1, 2012 and annually thereafter.

Separation of Employment: Our relationship will be based on mutual respect and
consent, and therefore will continue only as long as both parties find the
relationship to be satisfactory. Accordingly, you are free to terminate your
employment with proper notice whenever you feel it would be in your best
interest to do so. By the same token, Gordmans reserves the right to terminate
employment whenever, in its discretion, it is felt necessary to do so. This is
known as employment “at-will.” If, however, your employment is terminated by
Gordmans without cause or within nine months of a change in control, the
location of your place of work is moved more than 50 miles, or the position and
scope of your responsibilities are significantly reduced, then, subject to
execution of a release of claims against us, you will receive salary
continuation up to the earlier of six months or the date on which you are
employed by a third party. Additionally, you will receive continued medical and
dental coverage during this period. If termination occurs for cause, you will
not be entitled to any compensation whatsoever from Gordmans beyond the last day
worked. “Cause” for termination of employment is defined, in the reasonable
opinion of the President & CEO of the Company, as (i) willful or deliberate
misconduct as an employee of the Company; (ii) misappropriation or misuse of the
Company’s trade secrets or proprietary information, including the disclosure of
confidential information to others; (iii) any act of embezzlement or fraud
against the Company or its customers or vendors, or dishonesty; (iv) any conduct
which is or may be injurious to the Company (including its reputation), its
customers, or its vendors; (v) any immoral or illegal conduct; and
(v) negligence which manifests culpability, wrongful intent, evil design, or
substantial disregard of Gordmans’ interests or of your duties and obligations.
You will not be entitled to any severance or payment beyond your last day worked
if you terminate your employment with Gordmans.



--------------------------------------------------------------------------------

Business Ethics/Conflict of Interest: Please carefully read the enclosed
Business Ethics/Conflict of Interest policy and sign the Compliance and
Disclosure Statement. This offer of employment, and your continuing employment,
is conditional upon the absence of any conflicts of interest as defined in our
policy.

Identity/Employment Eligibility: This offer of employment is contingent on your
ability to provide appropriate original documentation verifying your identity
and eligibility to work in the United States as required by The Immigration
Reform and Control Act. The attached “List of Acceptable Documents” outlines the
documentation that we are required to review. Please bring one document from
List A OR one document from List B AND one document from List C on your first
day of employment. Should you be unable to provide the necessary documents
within the government mandated 72 hours, your employment may be terminated.

This letter contains all the specifics of our offer and any changes must be in
writing and signed by Gordmans. Please indicate your formal acceptance of this
offer of employment with Gordmans by returning a signed copy of this letter to
me as soon as possible. Please mail or scan the signed letter and Disclosure
Statement to my attention at jeff.gordman@gordmans.com.

Mike, if you have any questions about the specifics of this offer, please do not
hesitate to call me. We are very confident that your talents and experience will
enable you to make a significant positive impact on the Gordmans shopping
experience as well as the work experience. Once again, I am extremely
enthusiastic about the prospect of working together, as is our entire management
team, and greatly appreciate your giving this offer every consideration.

 

Best regards,

/s/ Jeff Gordman

Jeff Gordman

ACCEPTED AND AGREED:

 

Signature  

/s/ Mike Wirkkala

      Date   October 20, 2011   Mike Wirkkala        

 



--------------------------------------------------------------------------------

LIST OF ACCEPTABLE DOCUMENTS

 

List A

  

List B

  

List C

Documents that Establish Both

Identity and Employment

Eligibility

  

Documents that Establish

Identity

  

Documents that Establish

Employment Eligibility

1.      U.S. Passport or U.S. Passport card

 

2.      Certificate of U.S. Citizenship (INS Form N-550 or N-561).

 

3.      Certificate of Naturalization (INS Form N-550 or N-570).

 

4.      Unexpired foreign passport, with I-551 stamp or attached INS Form I-94
indicating unexpired employment authorization.

 

5.      Alien Registration Receipt Card with photograph (INS Form I-151 or
I-551).

 

6.      Unexpired Temporary Resident Card (INS Form I-668).

 

7.      Unexpired Employment Authorization Card (INS Form I-668A).

 

8.      Unexpired Reentry Permit
(INS Form I-327).

 

9.      Unexpired Refugee Travel Document (INS Form I-571).

 

10.    Unexpired Employment Authorization Document issued by the INS which
contains a photograph
(INS Form I-688B).

  

1.      Driver’s license or ID card by a state or outlying possession of the
U.S. provided it contains a photograph or information such as name, date of
birth, sex, height, eye color, and address.

 

2.      ID card issued by federal, state, or local government agencies or
entities provided it contains a photograph or information such as name, date of
birth, sex, height, eye color, and address.

 

3.      School ID card with a photograph.

 

4.      Voter’s registration card.

 

5.      U.S. Military card or draft record.

 

6.      Military dependent’s ID card.

 

7.      U.S. Coast Guard Merchant Mariner Card.

 

8.      Native American tribal document.

 

9.      Driver’s license issued by a Canadian government authority.

 

10.    School record or report card.

 

11.    Clinic, doctor, or hospital record.

 

12.    Day-care or nursery school record.

  

1.      U.S. Social Security Card issued by the Social Security Administration
(other than a card stating it is not valid for employment).

 

2.      Certification of Birth Abroad issued by the Department of State (Form
FS-545 or Form DS-1350).

 

3.      Original or certified copy of a birth certificate issued by a state,
county, municipal authority or outlying possession of the U.S. bearing an
official seal.

 

4.      Native American tribal document.

 

5.      U.S. Citizen ID Card (INS
Form I-197).

 

6.      ID Card for use of Resident Citizen in the U.S. (INS
Form I-179).

 

7.      Unexpired employment authorization document issued by the INS (other
than those listed under List A).